Citation Nr: 1215084	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2011, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, to accommodate the Veteran's request for a Travel Board hearing.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Philadelphia RO.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of the Veteran's entitlement to nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, which is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks to establish service connection for PTSD and/or an acquired psychiatric disorder.  He primarily contends that his currently diagnosed psychiatric disorders first began during active service after accidentally being subject to gunshot fire on a firing range.  He claims to have been treated in service with psychiatric evaluation and medication.  His recollection of treatment, however, is somewhat inconsistent.

The Board regrets any delay in adjudicating these claims, but finds that additional development is necessary prior to any further appellate review.  First, the Board notes that the Veteran claims to have undergone psychiatric evaluation and prescribed medication during basic training at Fort Dix, New Jersey.  See VA Form 21-4138 received April 2000.  He initially referred to treatment at a VA hospital but he edited this document to refer to a military hospital.  In July 2001, the RO conducted a search for additional records at "VAMC Ft Dix - Philadelphia."  The Philadelphia VAMC replied that they were not the custodian of service records.  The Board finds that an additional direct search should be made for any treatment records at Fort Dix, New Jersey for the time period from August to September 1972.

In January 2012, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) due to his schizophrenia and manic depression.  These records may be potentially relevant to the claim on appeal, and should be obtained on remand.

Additionally, the Veteran testified to receiving treatment for psychiatric symptoms by his private physician, Dr. M., within one year of his discharge from service.  The Veteran had previously submitted a VA Form 21-4142 (Authorization for Release of Information) for this physician in December 1999, but the record request was not processed.  On remand, the RO should assist the Veteran in obtaining all clinical records in the possession of Dr. M.


Accordingly, the case is REMANDED for the following action:

1.  Conduct a direct search for any available hospitalization records of the Veteran at Fort Dix, New Jersey for the time period from August to September 1972.

2.  Obtain all medical and legal documents related to the Veteran's award of SSA disability benefits in approximately 1998.

3.  Assist the Veteran in obtaining all available clinical records in the possession of Dr. M. since 1973.  See generally VA Form 21-4142 (Authorization for Release of Information) received in December 1999.

4.  Thereafter, after conducting any additional development deemed necessary, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

